1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3       Plaintiff-Appellee,

 4 v.                                                                  No. 29,413

 5 CLIFFORD GARCIA,

 6       Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF CHAVES COUNTY
 8 Richard J. Brown, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Hugh W. Dangler, Chief Public Defender
13 Carlos Ruiz de la Torre, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                             MEMORANDUM OPINION

17 VIGIL, Judge.

18       Defendant appeals his conviction for aggravated driving under the influence

19 (DWI), contrary to NMSA 1978, § 66-8-102(D) (2008). We issued a calendar notice

20 proposing to affirm.      Defendant filed a timely memorandum in opposition.

21 Unpersuaded, we affirm.
 1 DISCUSSION

 2        In the docketing statement, Defendant challenged the sufficiency of the

 3 evidence to demonstrate his actual physical control of his motor vehicle. [DS 6]

 4 Defendant also argued that he was denied his right to a fair trial. [Id.] Our calendar

 5 notice declined to address Defendant’s second issue because we were unable to

 6 determine the basis for the argument. [CN 5] Defendant’s memorandum in opposition

 7 does not continue to advance the second issue. When a case is decided on the

 8 summary calendar, an issue is deemed abandoned where a party fails to respond to the

 9 proposed disposition of the issue. See State v. Johnson, 107 N.M. 356, 358, 758 P.2d

10 306, 308 (Ct. App. 1988). We therefore turn to the sufficiency issue.

11        “Substantial evidence review requires analysis of whether direct or

12 circumstantial substantial evidence exists and supports a verdict of guilt beyond a

13 reasonable doubt with respect to every element essential for conviction.          We

14 determine whether a rational factfinder could have found that each element of the

15 crime was established beyond a reasonable doubt.” State v. Kent, 2006-NMCA-134,

16 ¶10, 140 N.M. 606, 145 P.3d 86 (citations omitted). We view the evidence in the light

17 most favorable to the verdict, resolving all conflicts and indulging all reasonable

18 inferences in favor of the verdict. State v. Apodaca, 118 N.M. 762, 765-66, 887 P.2d

19 756, 759-60 (1994).

                                             2
 1        “Jury instructions become the law of the case against which the sufficiency of

 2 the evidence is to be measured.” State v. Smith, 104 N.M. 729, 730, 726 P.2d 883,

 3 884 (Ct. App. 1986). In order to convict Defendant of aggravated DWI, the State was

 4 required to prove beyond a reasonable doubt (1) that Defendant operated a motor

 5 vehicle, (2) that at the time he was under the influence of intoxicating liquor or drugs

 6 in that he was “less able to the slightest degree, either mentally or physically, or both,

 7 to exercise the clear judgment and steady hand necessary to handle a vehicle with

 8 safety to the person and the public,” and (3) that he refused to submit to chemical

 9 testing. [RP 117] See UJI 14-4508 NMRA. The jury also was instructed that “[a]

10 person is operating a motor vehicle if a person is in actual physical control, whether

11 or not the vehicle is moving.” [RP 119] See UJI 14-4511 NMRA (providing a

12 definition when “operating” or “driving” is in issue).

13        The docketing statement indicates that a police officer responding to a noise

14 complaint found Defendant’s motor vehicle parked in the driveway of a private home.

15 [DS 3] The officer testified that Defendant was in the vehicle, the keys were in the

16 ignition, the battery was operating the vehicle, the radio was on, and the hood was

17 warm. [Id.] The record further indicates that Defendant was sitting in the driver’s seat.

18 [RP 8] The officer noticed a strong odor of intoxicating liquor on Defendant and

19 observed that Defendant stumbled while exiting the vehicle and had slurred speech

                                               3
 1 and red, watery eyes. [DS 3] Defendant admitted drinking and the officer noticed

 2 empty beer bottles in the vehicle. [Id.] Defendant told the officer that he was homeless

 3 and living in his vehicle and that his friend was allowing him to park his vehicle in her

 4 driveway. [DS 3-4] Defendant told the officer that he had not consumed alcohol until

 5 his vehicle was parked for the night. [DS 4] The officer testified that the contents of

 6 Defendant’s vehicle indicated that someone was living inside. [Id.]

 7        Defendant’s friend testified that she had given Defendant permission to park his

 8 vehicle in the driveway and that he had parked his vehicle long before the officer

 9 arrived. [DS 5] The friend, who was also the one who called police to complain about

10 the noise from Defendant’s radio, admitted that she may have stated when she called

11 that Defendant was drinking and/or driving. [Id.] Another friend of Defendant’s

12 testified that he had been drinking with Defendant earlier in the evening, but that the

13 vehicle remained parked the entire time. [Id.] Defendant admitted to drinking in his

14 vehicle, but testified that he did not consume alcohol until he had parked for the night.

15 [Id.] He testified that he occasionally ran his engine that evening to keep warm and

16 left the battery on to listen to the radio. [DS 6] He testified that his vehicle was in fact

17 a home. [Id.]

18        Defendant’s memorandum in opposition does not contest our understanding of

19 the evidence and testimony introduced at trial. [MIO 3]             However, Defendant

                                                4
 1 continues to argue that the evidence was insufficient that he was in actual physical

 2 control of the vehicle. [DS 6, MIO 3-18] Defendant contends that he presented a

 3 “plethora of evidence that he had not moved his vehicle for hours and had only

 4 occasionally started his car for heat.” [DS 6] Despite Defendant’s contentions, our

 5 cases hold that the State may charge a person with DWI when the person “is found on

 6 private property in actual physical control of a non-moving vehicle.” See State v.

 7 Johnson, 2001-NMSC-001, ¶ 24, 130 N.M. 6, 15 P.3d 1233 (2000). “[A] person is

 8 in actual physical control over a vehicle when he or she exercises direct influence over

 9 the vehicle.” Id. ¶ 19. Thus, our courts have found in several cases that defendants

10 had actual physical control of a vehicle when they were in a parked vehicle with or

11 without the engine running and the key was found in the ignition. See id. (discussing

12 cases and recognizing “that the clear purpose of the ‘actual physical control’ element

13 of the DWI statute is to deter persons from placing themselves in a situation in which

14 they can directly commence operating a vehicle while they are intoxicated”).

15        Defendant’s appellate defender does a commendable job of trying to distinguish

16 this case from others in which the keys were found in the ignition. [MIO 3-14]

17 Defendant’s memorandum in opposition argues that in our other cases, “unlike the

18 present case, there is a present sense of physical control because there is a

19 presumption that the defendant was actually driving the motor vehicle.” [Id. 6]

                                              5
 1 Defendant also relies on out-of-state authority to argue that we need a totality of

 2 circumstances test for determining “actual physical control.” [Id. 15-18]

 3        We remind Defendant than we are bound by the applicable precedents of the

 4 Supreme Court. State v. Travarez, 99 N.M. 309, 311, 657 P.2d 636, 638 (Ct. App.

 5 1983). As Defendant recognizes, “actual physical control” has been defined “as being

 6 physically capable of starting the engine and causing the vehicle to move.” [MIO 5]

 7 See Johnson, 2001-NMSC-001, ¶ 19. Here, a police officer testified that when he

 8 found Defendant sitting in his vehicle consuming alcohol the keys were in the

 9 ignition, the battery was operating the motor vehicle, the radio was on, and the hood

10 was warm. [DS 3] The jury was properly instructed according to our uniform jury

11 instructions. Under these circumstances, we conclude that the jury was entitled to find

12 that there was sufficient evidence that Defendant had actual physical control of the

13 vehicle, even though the vehicle was not moving.

14 CONCLUSION

15        For these reasons, and those in the calendar notice, we affirm Defendant’s

16 conviction.

17        IT IS SO ORDERED.

18
19                                         MICHAEL E. VIGIL, Judge


                                              6
1 WE CONCUR:


2
3 CELIA FOY CASTILLO, Judge


4
5 LINDA M. VANZI+, Judge




                              7